                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                    TYLER DIVISION

RICKEY RILEY,                                     §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §         Case No. 6:19-CV-229-JDK-JDL
                                                  §
EDGEWOOD POLICE DEPARTMENT,                       §
CHAMPION EMS, and BROOKSHIRE                      §
BROTHERS,                                         §
                                                  §
       Defendants.                                §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge John D. Love pursuant to 28

U.S.C. § 636.       On July 23, 2019, the Magistrate Judge issued a Report and Recommendation

(Docket No. 10), recommending that the action be dismissed without prejudice for failure to

comply with a court order and failure to prosecute. A return receipt indicating delivery to Plaintiff

was received by the Clerk on August 19, 2019 (Docket No. 11).

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings

for clear error or abuse of discretion and reviews his legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 1864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,
492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendations, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 10) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 10)

be ADOPTED and that the above-styled civil action be DISMISSED WITHOUT PREJUDICE

for failure to comply with a court order and failure to prosecute. All pending motions are DENIED

as MOOT.
        So ORDERED and SIGNED this 6th               day of September, 2019.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
